DETAILED ACTION
The instant action is in response to application 14 November 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The 112(b) rejection has beenw withdrawn.
Applicant’s remarks have been considered but are moot since they do not apply to all of the references cited in the present rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 14, 15, 16, 25, 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Graves (US 2019/0296649).
As to claim 1,  Graves discloses a power converter comprising: a first primary side switch (M1); a transformer (T1) including a primary winding (L1) inductively coupled to a 
As to claim 2, Graves discloses wherein a reference voltage terminal (GND terminal) of the controller is coupled to a reference voltage potential (GND); wherein a first terminal (HS terminal) of the capacitor is operative to supply the supply voltage to the supply voltage input terminal; and wherein a second terminal of the capacitor is coupled to the reference voltage potential (it is coupled via L3).
As to claim 3, Graves discloses wherein a first terminal of the capacitor is coupled to the supply voltage input terminal (coupled via the transformer, D1 and C2); and wherein a second terminal of the capacitor is coupled to a reference voltage (coupled to GND via L3) terminal of the controller.
As to claim 14, Graves discloses wherein the power converter is a flyback converter (Claim 17 “the power converter circuit is a flyback converter circuit; ”).
As to claim 15, Graves discloses further comprising: an inductor component disposed (lleak) in series with the primary winding and the first primary side switch, a combination of an inductance of the inductor component and the inductance of the primary winding being part of the LC resonator of the power converter, the combination defining a resonant frequency of the power converter (the leakage inductance, capacitor and primary winding inductance all form the 
As to claim 16, Graves discloses a controller operative to adjust a timing of activating the first primary side switch depending on a magnitude of an output voltage generated from the secondary winding (it changes according to feedback signal Fb).
As to claim 21, Graves discloses wherein a combination of the capacitor and the primary winding are disposed in parallel with the first primary side switch (they are both between the t1 primary and ground).
As to claim 24, Graves discloses wherein the primary side switch controls a flow of current through the primary winding, the controlled flow of current through the primary winding operative to: i) produce an output voltage from the secondary winding, and ii) produce the supply voltage, the supply voltage stored in the capacitor (See Fig. 16).
As to claim 25, Graves disclsoes an apparatus comprising: a controller operative to: control switching of a first switch of a power converter ON and OFF, the power converter including a transformer, the transformer including a primary winding inductively coupled to a secondary winding, the primary winding of the transformer being coupled to the first switch, the secondary winding of the transformer being coupled to an output of the power converter; via the controlled switching, control resonance operation of an LC resonator of the power converter, the LC resonator including a capacitor of the power converter and the primary winding disposed in series, the resonance of the LC resonator producing a supply voltage stored in the capacitor; and receive, via a supply voltage input terminal, the supply voltage stored in the capacitor (see Fig. 16 and rejection of claim 1 above).
As to claim 26, Graves discloses A method comprising: switching a first switch of a power converter ON and OFF, the power converter including a transformer, the transformer including a primary winding inductively coupled to a secondary winding, the primary winding of the transformer being coupled to the first switch, the secondary winding of the transformer being .	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-9, 11, 17-19, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Graves (US 2019/0296649) in view of Hari (US 2016/0344293).
As to claim 4, Graves does not disclose wherein the first primary side switch is a high-side switch coupled between an input voltage source  and an intermediate node; 
Hari teaches wherein the first primary side switch is a high-side switch (146) coupled between an input voltage source (110+) and an intermediate node (node 130/141/146); wherein a low-side switch (141) is coupled between the intermediate node and a reference voltage 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Graves to provide a clamp as disclosed in Hari to reduce stress on components (¶4).
As to claim 5, Graves discloses wherein the capacitor is coupled between a second end (undotted end) of the primary winding and the reference voltage potential (GND).
As to claim 6, Graves discloses further comprising a shunt resistor (Rsense).
Graves does not disclose further comprising a shunt resistor coupled between the low-side switch and the reference voltage potential.
Hari teaches further comprising a shunt resistor (142) coupled between the low-side switch and the reference voltage potential.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Graves to provide a clamp as disclosed in Hari to reduce stress on components (¶4).
As to claim 7, Graves discloses further comprising a shunt resistor (Rsense) coupled between the switch and the reference voltage potential (GND).
Graves does not disclose further comprising a shunt resistor coupled between the low-side switch and the reference voltage potential.
Hari teaches further comprising a shunt resistor (141) coupled between the low-side switch and the reference voltage potential.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Graves to provide a clamp as disclosed in Hari to reduce stress on components (¶4).
As to claim 8 Graves discloses wherein a second end (non-olarity end) of the primary winding is coupled to a first terminal (terminal connected to L1) of the capacitor; wherein a 
As to claim 9, Graves discloses further comprising an isolation barrier (T2) disposed between the controller and the first at least one primary side switch.
As to claim 11, Graves discloses wherein the reference voltage potential is ground.
As to claim 17, Graves discloses the first primary side switch.
Graves does not disclose a second primary side switch, the second primary side switch connected in series with the first primary side switch.
Hari teaches a second primary side switch (146), the second primary side switch connected in series with the first primary side switch (141).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Graves to provide a clamp as disclosed in Hari to reduce stress on components (¶4).
As to claim 18, Graves does not disclose wherein a series combination of the primary winding and the capacitor are disposed in parallel with the second primary side switch.
Hari teaches wherein a series combination of the primary winding and the capacitor are disposed in parallel with the second primary side switch (145 and primary of 130 is in parallel with node 141/146).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Graves to provide a clamp as disclosed in Hari to reduce stress on components (¶4).
As to claim 19, Graves disclose a controller operative to adjust a timing of activating the first primary side switch (U1/) depending on a magnitude of an output voltage (fb) generated from the secondary winding.

Hari teaches a controller operative to adjust a timing of activating the first primary side switch and the second primary side switch depending on a magnitude of an output voltage (fb 156) generated from the secondary winding.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Graves to provide a clamp as disclosed in Hari to reduce stress on components (¶4).
As to claim 22, Graves does not disclose a second primary side switch disposed in series with the first primary side switch, a combination of the first primary side switch and the second primary side switch connected between a first reference voltage and a second reference voltage.
Hari teaches a second primary side switch disposed in series with the first primary side switch, a combination of the first primary side switch and the second primary side switch connected between a first reference voltage and a second reference voltage (the two switches 146,141 are connected between 110 and GND).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Graves to provide a clamp as disclosed in Hari to reduce stress on components (¶4).
As to claim 23, Graves does not disclose wherein a first terminal of the capacitor is connected to a node coupling the first primary side switch and the second primary side switch; and wherein a second terminal of the capacitor supplies the supply voltage to the supply voltage input terminal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Graves to provide a clamp as disclosed in Hari to reduce stress on components (¶4).
Claim 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Graves (US 2019/0296649) in view of Liu (US 2020/007041).
As to claim 12 Grave discloses a supply selector circuit operative (D1/D3) to selectively switch between coupling  the supply voltage supplied from the capacitor and another voltage (120).
Graves does not disclose wherein the transformer additionally comprises an auxiliary winding inductively coupled to the primary winding; and wherein the power converter further comprises a supply selector circuit operative to selectively switch between coupling  the supply voltage supplied from the capacitor and an auxiliary voltage generated by the auxiliary winding to power the supply voltage input terminal.
Liu teaches wherein the transformer additionally comprises an auxiliary winding (Fig. 3 aux) inductively coupled to the primary winding; and wherein the power converter further comprises a supply selector circuit (D1/D4/R205) operative to selectively switch between coupling  the supply voltage supplied from the capacitor and an auxiliary voltage generated by the auxiliary winding to power the supply voltage input terminal (Terminal feeding DR)..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Graves to use multiple power sources to provide redundancy.

Liu teaches wherein the supply selector circuit is operative to selectively couple the capacitor or the auxiliary winding to the supply voltage terminal based on an output voltage of the power converter (the output voltage corresponds to the AUX voltage, see ¶4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Graves to use multiple power sources to provide redundancy.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Graves (US 2019/0296649) in view of Hari (US 2016/0344293) and  Liu (US 2020/007041).
As to claim 20, Graves does not disclose urther comprising: an auxiliary winding inductively coupled to the primary winding; and a supply selector circuit operative to selectively switch between coupling the supply voltage from the capacitor and an auxiliary voltage generated by the auxiliary winding to power the supply voltage input terminal.
Liu teaches urther comprising: an auxiliary winding inductively coupled to the primary winding; and a supply selector circuit operative to selectively switch between coupling the supply voltage from the capacitor and an auxiliary voltage generated by the auxiliary winding to power the supply voltage input terminal (See rejections of claims 12/13 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Graves to use multiple power sources to provide redundancy.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Primary Examiner, Art Unit 2839